
	
		II
		111th CONGRESS
		1st Session
		S. 734
		IN THE SENATE OF THE UNITED STATES
		
			March 30, 2009
			Mr. Akaka (for himself,
			 Mr. Baucus, and Mr. Begich) introduced the following bill; which was
			 read twice and referred to
		
		A BILL
		To amend title 38, United States Code, to improve the
		  capacity of the Department of Veterans Affairs to recruit and retain physicians
		  in Health Professional Shortage Areas and to improve the provision of health
		  care to veterans in rural areas, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Rural Veterans Health Care Access and
			 Quality Act of 2009.
		2.Enhancement of
			 Department of Veterans Affairs Education Debt Reduction Program
			(a)Enhanced
			 maximum annual amountParagraph (1) of section 7683(d) of title
			 38, United States Code, is amended by striking $44,000 and all
			 that follows through fifth years of participation in the Program
			 and inserting the total amount of principle and interest owed by the
			 participant on loans referred to in subsection (a).
			(b)Notice to
			 potential employees of eligibility and selection for
			 participationSection 7682 of such title is amended by adding at
			 the end the following new subsection:
				
					(d)Notice to
				potential employeesIn each offer of employment made by the
				Secretary to an individual who, upon acceptance of such offer would be treated
				as eligible to participate in the Education Debt Reduction Program, the
				Secretary shall, to the maximum extent practicable, include the
				following:
						(1)A notice that the
				individual will be treated as eligible to participate in the Education Debt
				Reduction Program upon the individual's acceptance of such offer.
						(2)A notice of the
				determination of the Secretary whether or not the individual will be selected
				as a participant in the Education Debt Reduction Program as of the individual's
				acceptance of such
				offer.
						.
			(c)Selection of
			 employees who receive notice of selection with employment
			 offerSection 7683 of such title is further amended by adding at
			 the end the following new subsection:
				
					(e)Selection of
				participants(1)The Secretary shall
				select for participation in the Education Debt Reduction Program each
				individual eligible for participation in the Education Debt Reduction Program
				who—
							(A)the Secretary provided notice with an
				offer of employment under section 7682(d) of this title that indicated the
				individual would, upon the individual's acceptance of such offer of employment,
				be—
								(i)eligible to participate in the
				Education Debt Reduction Program; and
								(ii)selected to participate in the
				Education Debt Reduction Program; and
								(B)accepts such offer of
				employment.
							(2)The Secretary may select for
				participation in the Education Debt Reduction Program an individual eligible
				for participation in the Education Debt Reduction Program who is not described
				by subparagraphs (A) and (B) of paragraph
				(1).
						.
			3.Inclusion of
			 Department of Veterans Affairs facilities in list of facilities eligible for
			 assignment of participants in National Health Service Corps Scholarship
			 ProgramThe Secretary of
			 Veterans Affairs shall transfer $20,000,000 from accounts of the Veterans
			 Health Administration to the Secretary of Health and Human Services to include
			 facilities of the Department of Veterans Affairs in the list maintained by the
			 Health Resources and Services Administration of facilities eligible for
			 assignment of participants in the National Health Service Corps Scholarship
			 Program.
		4.Office of Rural
			 Health five-year strategic plan
			(a)Strategic
			 planNot later than 180 days after the date of the enactment of
			 this Act, the Director of the Office of Rural Health of the Department of
			 Veterans Affairs shall develop a five-year strategic plan for the Office of
			 Rural Health.
			(b)ContentsThe
			 plan required by subsection (a) shall include the following:
				(1)Specific goals
			 for the recruitment and retention of health care personnel in rural areas,
			 developed in conjunction with the Director of the Health Care Retention and
			 Recruitment Office of the Department of Veterans Affairs.
				(2)Specific goals
			 for ensuring the timeliness and quality of health care delivery in rural
			 communities that are reliant on contract and fee basis care, developed in
			 conjunction with the Director of the Office of Quality and Performance of the
			 Department.
				(3)Specific goals
			 for the expansion and implementation of telemedicine services in rural areas,
			 developed in conjunction with the Director of the Office of Care Coordination
			 Services of the Department.
				(4)Incremental
			 milestones describing specific actions to be taken for the purpose of achieving
			 the goals specified under paragraphs (1) through (3).
				5.Enhancement of
			 Vet Centers to meet needs of veterans of Operation Iraqi Freedom and Operation
			 Enduring Freedom
			(a)Volunteer
			 counselorsSubsection (c) of section 1712A of title 38, United
			 States Code, is amended—
				(1)by striking
			 The Under Secretary and inserting (1) The Under
			 Secretary;
				(2)in paragraph (1),
			 as designated by paragraph (1), by striking , and, in carrying
			 and all that follows through screening activities; and
				(3)by adding at the
			 end the following new paragraphs:
					
						(2)In carrying out this section, the
				Under Secretary may utilize the services of the following:
							(A)Paraprofessionals, individuals who are
				volunteers working without compensation, and individuals who are
				veteran-students (as described in section 3485 of this title) in initial intake
				and screening activities.
							(B)Eligible volunteer counselors in the
				provision of counseling and related mental health services.
							(3)For purposes of this subsection, an
				eligible volunteer counselor is an individual—
							(A)who—
								(i)provides counseling services
				without compensation at a center;
								(ii)is a licensed psychologist or
				social worker;
								(iii)has never been named in a
				malpractice action; and
								(iv)has never had, and has no pending,
				disciplinary action taken with respect to any license of the individual in any
				State; or
								(B)who is otherwise credentialed and
				privileged to perform counseling services by the Secretary.
							(4)Not later than one year after the
				date of the enactment of the Rural Veterans
				Health Care Access and Quality Act of 2009, the Secretary shall
				establish expedited credentialing and privileging procedures for eligible
				volunteer counselors for the provision of counseling and related mental health
				services under this section.
						(5)For each application received by the
				Secretary for credentialing and privileging of an eligible volunteer counselor
				under this subsection, the Secretary shall complete the credentialing and
				privileging process for such volunteer not later than 60 days after receiving
				such
				application.
						.
				(b)OutreachSubsection
			 (e) of such section is amended—
				(1)by striking
			 The Secretary and inserting (1) The Secretary;
			 and
				(2)by adding at the
			 end the following new paragraph:
					
						(2)Each center shall develop an outreach
				plan to ensure that the community served by the center is aware of the services
				offered by the
				center.
						.
				6.Teleconsultation
			 and telemedicine
			(a)Teleconsultation
			 and teleretinal imaging
				(1)In
			 generalSubchapter I of chapter 17 of title 38, United States
			 Code, is amended by adding at the end the following new section:
					
						1709.Teleconsultation
				and teleretinal imaging
							(a)Teleconsultation(1)The Secretary shall
				carry out a program of teleconsultation for the provision of remote mental
				health and traumatic brain injury assessments in facilities of the Department
				that are not otherwise able to provide such assessments without contracting
				with third party providers or reimbursing providers through a fee basis
				system.
								(2)The Secretary shall, in consultation
				with appropriate professional societies, promulgate technical and clinical care
				standards for the use of teleconsultation services within facilities of the
				Department.
								(b)Teleretinal
				imaging(1)The Secretary shall
				carry out a program of teleretinal imaging in each Veterans Integrated Services
				Network (VISN).
								(2)In each fiscal year beginning with
				fiscal year 2010 and ending with fiscal year 2015, the Secretary shall increase
				the number of patients enrolled in each teleretinal imaging program under
				paragraph (1) by not less than five percent from the number of patients
				enrolled in each respective program in the previous fiscal year.
								(c)DefinitionsIn
				this section:
								(1)The term
				teleconsultation means the use by a health care specialist of
				telecommunications to assist another health care provider in rendering a
				diagnosis or treatment.
								(2)The term
				teleretinal imaging means the use by a health care specialist of
				telecommunications, digital retinal imaging, and remote image interpretation to
				provide eye
				care.
								.
				(2)Clerical
			 amendmentThe table of sections at the beginning of chapter 17 of
			 such title is amended by inserting after the item related to section 1708 the
			 following new item:
					
						
							1709. Teleconsultation and
				teleretinal
				imaging.
						
						.
				(b)Training in
			 telemedicineThe Secretary of Veterans Affairs shall require each
			 Department of Veterans Affairs facility that is involved in the training of
			 medical residents to work with each university concerned to develop an elective
			 rotation in telemedicine for such residents.
			(c)Enhancement of
			 VERA
				(1)Incentives for
			 provision of teleconsultation, teleretinal imaging, telemedicine, and
			 telehealth servicesThe Secretary of Veterans Affairs shall
			 modify the Veterans Equitable Resource Allocation system to provide incentives
			 for the utilization of teleconsultation, teleretinal imaging, telemedicine, and
			 telehealth coordination services.
				(2)Inclusion of
			 telemedicine visits in workload reportingThe Secretary shall
			 modify the Veterans Equitable Resource Allocation system to require the
			 inclusion of all telemedicine visits in the calculation of facility
			 workload.
				(d)DefinitionsIn
			 this section:
				(1)The terms
			 teleconsultation and teleretinal imaging have the
			 meanings given such terms in section 1720G of title 38, United States Code, as
			 added by subsection (a).
				(2)The term
			 telemedicine means the use by a health care provider of
			 telecommunications to assist in the diagnosis or treatment of a patient's
			 medical condition.
				(3)The term
			 telehealth means the use of telecommunications to collect patient
			 data remotely and send data to a monitoring station for interpretation.
				7.Oversight of
			 contract and fee basis care
			(a)In
			 generalSubchapter I of
			 chapter 17 of title 38, United States Code, is amended by inserting after
			 section 1703 the following new section:
				
					1703A.Oversight of
				contract and fee basis care
						(a)Consolidation
				of community based outpatient clinic contractingFor each
				Veterans Integrated Services Network (VISN), the Secretary shall, acting
				through the Under Secretary for Health and to the maximum extent practicable,
				negotiate with each party that has contracts to provide services at more than
				one community based outpatient clinic in such Network to consolidate such
				contracts.
						(b)Rural outreach
				coordinatorsThe Secretary shall designate a rural outreach
				coordinator at each Department community based outpatient clinic at which not
				less than 50 percent of the veterans enrolled at such clinic reside in a highly
				rural area. The coordinator at a clinic shall be responsible for coordinating
				care and collaborating with community contract and fee basis providers with
				respect to the clinic.
						(c)Incentives To
				obtain accreditation of medical practice(1)The Secretary shall
				adjust the fee basis compensation of providers of health care services under
				the Department to encourage such providers to obtain accreditation of their
				medical practice from recognized accrediting entities.
							(2)In making adjustments under paragraph
				(1), the Secretary shall consider the increased overhead costs of accreditation
				described in paragraph (1) and the costs of achieving and maintaining such
				accreditation.
							(d)Incentives for
				participation in peer review(1)The Secretary shall
				adjust the fee basis compensation of providers of health care services under
				the Department that do not provide such services as part of a medical practice
				accredited by a recognized accrediting entity to encourage such providers to
				participate in peer review under subsection (e).
							(2)The Secretary shall provide
				incentives under paragraph (1) to a provider of health care services under the
				Department in an amount equal to the amount the Secretary would provide to such
				provider under subsection (c) if such provider provided such services as part
				of a medical practice accredited by a recognized accrediting entity.
							(e)Peer
				review(1)The Secretary shall
				provide for the voluntary peer review of providers of health care services
				under the Department who provide such services on a fee basis as part of a
				medical practice that is not accredited by a recognized accrediting
				entity.
							(2)Each year, beginning with the first
				fiscal year beginning after the date of the enactment of this section, the
				Chief Quality and Performance Officer in each Veterans Integrated Services
				Network (VISN) shall select a sample of patient records from each participating
				provider in the Officer's Veterans Integrated Services Network to be peer
				reviewed by a facility designated under paragraph (3).
							(3)The Chief Quality and Performance
				Officer in each Veterans Integrated Services Network shall designate Department
				facilities in such network for the peer review of patient records submitted
				under this subsection.
							(4)Each year, beginning with the first
				fiscal year beginning after the date of the enactment of this section, each
				provider who elects to participate in the program shall submit the patient
				records selected under paragraph (2) to a facility selected under paragraph (3)
				to be peer reviewed by such facility.
							(5)Each Department facility designated
				under paragraph (3) that receives patient records under paragraph (4)
				shall—
								(A)peer review such records in accordance
				with policies and procedures established by the Secretary;
								(B)ensure that peer reviews are evaluated
				by the Peer Review Committee; and
								(C)develop a mechanism for notifying the
				Under Secretary for Health of problems identified through such peer
				review.
								(6)The Under Secretary for Health shall
				develop a mechanism by which the use of fee basis providers of health care are
				terminated when quality of care concerns are identified.
							(7)The Chief Quality and Performance
				Officer in each Veterans Integrated Services Network shall be responsible for
				the oversight of the program in that
				network.
							.
			(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 17 of
			 such title is amended by inserting after the item related to section 1703 the
			 following new item:
				
					
						1703A. Oversight of contract
				and fee basis
				care.
					
					.
			8.Travel benefits
			 for beneficiaries in remote locations
			(a)Coverage of
			 cost of transportation by air
				(1)In
			 generalSubsection (a) of section 111 of title 38, United States
			 Code, is amended by inserting after the first sentence the following new
			 sentence: Actual necessary expense of travel includes the reasonable
			 costs of airfare if travel by air is the only practical way to reach a
			 Department facility..
				(2)Elimination of
			 limitation based on maximum annual rate of pensionSubsection
			 (b)(1)(D)(i) of such section is amended by inserting who is not
			 traveling by air and before whose annual.
				(3)Determination
			 of practicalitySubsection (b) of such section is amended by
			 adding at the end the following new paragraph:
					
						(4)In determining for purposes of
				subsection (a) whether travel by air is the only practical way for a veteran to
				reach a Department facility, the Secretary shall consider the medical condition
				of the veteran and any other impediments to the use of ground transportation by
				the
				veteran.
						.
				(b)Mileage
			 reimbursement rate for travel by airSubsection (g)(1) of such
			 section is amended by inserting after is available) the
			 following: or the mileage reimbursement rate for airplanes if travel by
			 airplane is the only practical method of travel.
			9.Pilot program on
			 incentives for physicians who assume inpatient responsibilities at community
			 hospitals in health professional shortage areas
			(a)Pilot program
			 requiredThe Secretary of Veterans Affairs shall carry out a
			 pilot program to assess the feasability and advisability of each of the
			 following:
				(1)The provision of
			 financial incentives to eligible physicians who obtain and maintain inpatient
			 privileges at community hospitals in health professional shortage areas in
			 order to facilitate the provision by such physicians of primary care and mental
			 health services to veterans at such hospitals.
				(2)The collection of
			 payments from third-party providers for care provided by eligible physicians to
			 non-veterans while discharging inpatient responsibilities at community
			 hospitals in the course of exercising the privileges described in paragraph
			 (1).
				(b)Eligible
			 physiciansFor purposes of this section, an eligible physician is
			 a primary care or mental health physician employed by the Department of
			 Veterans Affairs on a full-time basis.
			(c)Duration of
			 programThe pilot program shall be carried out during the
			 three-year period beginning on the date of the commencement of the pilot
			 program.
			(d)Locations
				(1)In
			 generalThe pilot program shall be carried out at not less than
			 five community hospitals in each of not less than two Veterans Integrated
			 Services Networks (VISNs). The hospitals shall be selected by the Secretary
			 utilizing the results of the survey required under subsection (e).
				(2)Qualifying
			 community hospitalsA community hospital may be selected by the
			 Secretary as a location for the pilot program if—
					(A)the hospital is
			 located in a health professional shortage area; and
					(B)the number of
			 eligible physicians willing to assume inpatient responsibilities at the
			 hospital (as determined utilizing the result of the survey) is sufficient for
			 purposes of the pilot program.
					(e)Survey of
			 physician interest in participation
				(1)In
			 generalNot later than 120 days after the date of the enactment
			 of this Act, the Secretary of Veterans Affairs shall conduct a survey of
			 eligible physicians to determine the extent of the interest of such physicians
			 in participating in the pilot program.
				(2)ElementsThe
			 survey shall disclose the type, amount, and nature of the financial incentives
			 to be provided under subsection (h) to physicians participating in the pilot
			 program.
				(f)Physician
			 participation
				(1)In
			 generalThe Secretary shall select physicians for participation
			 in the pilot program from among eligible physicians who—
					(A)express interest
			 in participating in the pilot program in the survey conducted under subsection
			 (e);
					(B)are in good
			 standing with the Department; and
					(C)primarily have
			 clinical responsibilities with the Department.
					(2)Voluntary
			 participationParticipation in the pilot program shall be
			 voluntary. Nothing in this section shall be construed to require a physician
			 working for the Department to assume inpatient responsibilities at a community
			 hospital unless otherwise required as a term or condition of employment with
			 the Department.
				(g)Assumption of
			 inpatient physician responsibilities
				(1)In
			 generalEach eligible physician selected for participation in the
			 pilot program shall assume and maintain inpatient responsibilities, including
			 inpatient responsibilities with respect to non-veterans, at one or more
			 community hospitals selected by the Secretary for participation in the pilot
			 program under subsection (d).
				(2)Coverage under
			 Federal Tort Claims ActIf an eligible physician participating in
			 the pilot program carries out on-call responsibilities at a community hospital
			 where privileges to practice at such hospital are conditioned upon the
			 provision of services to individuals who are not veterans while the physician
			 is on call for such hospital, the provision of such services by the physician
			 shall be considered an action within the scope fo the physician's office or
			 employment for purposes of chapter 171 of title 28, United States Code
			 (commonly referred to as the Federal Tort Claims Act).
				(h)Compensation
				(1)In
			 generalThe Secretary shall provide each eligible physician
			 participating in the pilot program with such compensation (including pay and
			 other appropriate compensation) as the Secretary considers appropriate to
			 compensate such physician for the discharge of any inpatient responsibilities
			 by such physician at a community hospital for which such physician would not
			 otherwise be compensated by the Department as a full-time employee of the
			 Department.
				(2)Written
			 agreementThe amount of any compensation to be provided a
			 physician under the pilot program shall be specified in a written agreement
			 entered into by the Secretary and the physician for purposes of the pilot
			 program.
				(3)Treatment of
			 compensationThe Secretary shall consult with the Director of the
			 Office of Personnel Management on the inclusion of a provision in the written
			 agreement required under paragraph (2) that describes the treatment under
			 Federal law of any compensation provided a physician under the pilot program,
			 including treatment for purposes of retirement under the civil service
			 laws.
				(i)Collections
			 from third partiesIn carrying out the pilot program for the
			 purpose described in subsection (a)(2), the Secretary shall implement a variety
			 and range of requirements and mechanisms for the collection from third-party
			 payors of amounts to reimburse the Department for health care services provided
			 to non-veterans under the pilot program by eligible physicians discharging
			 inpatient responsibilities under the pilot program.
			(j)Inpatient
			 responsibilities definedIn this section, the term
			 inpatient responsibilities means on-call responsibilities
			 customarily required of a physician by community hospital as a condition of
			 granting privileges to the physician to practice in the hospital.
			(k)ReportNot
			 later than one year after the date of the enactment of this Act and annually
			 thereafter, the Secretary shall submit to Congress a report on the pilot
			 program, including the following:
				(1)The findings of
			 the Secretary with respect to the pilot program.
				(2)The number of
			 veterans and non-veterans provided inpatient care by physicians participating
			 in the pilot program.
				(3)The amounts
			 collected and payable under subsection (i).
				(l)Health
			 professional shortage area definedIn this section, the term
			 health professional shortage area has the meaning given the term
			 in section 332(a) of the Public Health Service Act (42 U.S.C. 254e(a)).
			
